PLATT, District Judge.
The merchandise in question consists of certain tobacco entered in bonded warehouse and subsequently withdrawn. At the time of withdrawal the importer claimed that such tobacco had lost in weight and that duties should be assessed thereon according to the weight at the time of withdrawal, the collector having liquidated the duties upon the entered weight of such merchandise. The position taken by the Board of General Appraisers,” namely, that section 33 of the act of 1897 is repugnant to section 50 of the act of 1890, is untenable, because neither of said sections is general in its application, but is restricted to merchandise previously imported for which no entry has been made. Upon another ground, however, it would seem that the general position taken by the Board ought to be sustained. The importers contend that section 20 of the act of June 10, 1890, as amended by the act of December 15, 1902, authorizes them to withdraw the merchandise from the warehouse upon payment of duties and charges based upon its weight at the time of withdrawal. To reach this conclusion they are obliged to contend that the section just quoted repeals section 2983 of the Revised Statutes [U. S. Comp. St. 1901, p. 1958], which reads:
“In no ease shall there he any abatement of the duties or allowance made for any injury, damage, deterioration, loss or leakage sustained by any merchandise while deposited in any public or private bonded warehouse.”
That is, they are forced to make that contention if the plain reading of section 2983 covers such a loss of weight as occurred in the case of the merchandise in question. It seems too plain for discussion that the word “loss,” coupled as it is in the disjunctive with “leakage,” applies precisely to such a case as the one before us. T cannot find any sound reason for believing that the Congress did not have section *5762983 in mind when it enacted said section 20, as amended. It is obvious that section 20, especially as amended, refers exclusively to rate rather than weight. For these reasons the decision of the Board of Appraisers ought to be sustained.
Decision affirmed.